Case 2:19-cv-18979-CCC-MF Document 27 Filed 12/01/20 Page 1 of 3 PageID: 141




Robert T. Szyba
SEYFARTH SHAW LLP
620 Eighth Avenue
New York, New York 10018
 (212) 218-5500
Attorneys for Defendants
Marshalls of MA, Inc. and Ivette Gonzalez


                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 ORAIN CLARKE,

                     Plaintiff,

          v.                                        Case No. 2:19-cv-18979-CCC-MF

 MARSHALLS of MA, LLC d/b/a,                          STIPULATION AND CONSENT
 MARSHALLS, IVETTE GONZALEZ,                          ORDER TO EXTEND DISCOVERY
 JOHN DOES 1-10, and ABC CORP. 1-10,                  DEADLINES
 said names being fictitious,

                     Defendants.


         Plaintiff Orain Clarke (“Clarke” or “Plaintiff”) and Defendants Marshalls of MA, Inc.

(“Marshalls”) (incorrectly named as “Marshalls of MA, LLC d/b/a Marshalls”) and Ivette

Gonzalez (“Gonzalez”) (Marshalls and Gonzalez collectively, “Defendants”), by and through

their respective undersigned counsel, hereby submit this joint stipulation for a 90-day extension

of time for the fact and expert discovery periods in this action. In support of this joint

stipulation, the parties represent that:

         1.     Pursuant to this Court’s May 14, 2020 Scheduling Order, fact discovery in this

                action currently is set to close on November 19, 2020. (ECF No. 14.)

         2.     A settlement conference is scheduled for December 15, 2020. (ECF No. 26.)

         3.     In the time since the Scheduling Order was issued, the parties have diligently

                engaged in written discovery and produced numerous documents, although with


66640823v.2
Case 2:19-cv-18979-CCC-MF Document 27 Filed 12/01/20 Page 2 of 3 PageID: 142




               certain challenges due to COVID-19 (see ECF No. 14) and Seyfarth’s IT systems

               being subject to an aggressive malware attack that rendered Seyfarth’s electronic

               systems (e.g., document management system, email, calendars, etc.) inaccessible

               for some time (see ECF No. 24).

         4.    During the Status Conference held on October 28, 2020 (see ECF No. 25), the

               parties requested additional time for paper discovery, depositions, and expert

               discovery, and at the Court’s direction submit the instant proposed schedule.

         5.    Accordingly, the parties request additional time for discovery so that they may

               continue their efforts to complete discovery and participate in the settlement

               conference.

         6.    Based on the foregoing, the parties stipulate to, and jointly request and propose,

               the following revised discovery deadlines:



          Deadline to Bring Discovery      February 1, 2021
          Disputes
          Fact Discovery Deadline          March 31, 2021

          Affirmative Expert Reports       April 19, 2021

          Responding Expert Reports        May 28, 2021

          Expert Discovery Deadline        July 30, 2021



         7.    This joint stipulation is filed in good faith and not for the purpose of unwarranted

               delay.




                                                 2
66640823v.2
Case 2:19-cv-18979-CCC-MF Document 27 Filed 12/01/20 Page 3 of 3 PageID: 143




         WHEREFORE, the parties respectfully request that the Court issue an Order extending

the fact discovery period through and including March 31, 2021 and extending the expert

discovery period through and including July 30, 2021.


 ORAIN CLARKE                                      MARSHALLS OF MA, INC. &
                                                   IVETTE GONZALEZ
 By: s/ Ronald J. Wronko_______________
    Ronald J. Wronko                               By: s/ Robert T. Szyba
    LAW OFFICES OF                                     Robert T. Szyba
    RONALD J. WRONKO, LLC                              SEYFARTH SHAW LLP
    134 Columbia Turnpike                              620 Eighth Avenue, 32nd Floor
    Florham Park, New Jersey 07932                     New York, New York 10018
    (973) 360-1001                                     (212) 218-5500
    ron@ronwronkolaw.com                               rszyba@seyfarth.com



 Date: November 18, 2020




SO ORDERED,
This 1st day of December, 2020




___________________________________
HON. MARK FALK, U.S.M.J.




                                               3
66640823v.2
